Citation Nr: 0911579	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for Meniere 's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
February 1970, from February 1970 to February 1976 and from 
December 1979 to April 1987.  He was awarded the Combat 
Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).  The case has since been 
transferred to the Washington, D.C. VARO.

The Veteran testified at a Central Office hearing before the 
undersigned Veterans' Law Judge in July 2005.  A copy of the 
hearing transcript has been associated with the claims file.

During the pendency of this appeal, by a April 2008 rating 
decision, the RO granted the Veteran's claim for service 
connection for lumbar disc deterioration L4-5, thereby 
constituting a full grant of the benefits sought on appeal.  
Thus, as this issue was granted in full it is not in 
appellate status before the Board and need not be addressed 
further.


FINDINGS OF FACT

1.  The competent medical evidence of record has shown that 
his chronic sinusitis is causally related to his military 
service.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his 
Meniere's disease is causally related to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's chronic sinusitis was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §, 3.303 (2008).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, Meniere's disease was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the January 2004 rating decision, he 
was provided notice of the VCAA in September 2003.  
Additional VCAA letters were sent in August 2006 and December 
2006.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in August 2006, pertaining to the downstream disability 
rating and effective date elements of his claims, and was 
furnished a Statement of the Case in August 2004 with 
subsequent re-adjudication in December 2004 and December 2008 
Supplemental Statements of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, 
both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, reports, VA 
examinations and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

1.  Chronic sinusitis

The Veteran contends that his current chronic sinusitis is 
related to his active military service.  In a July 2005 
hearing at the VA Central Office before the undersigned 
Veterans' Law Judge, the Veteran testified that sinusitis 
began in 1983 and continued through his active duty until his 
retirement.  He also reported that he was subsequently 
treated in the 1990's for sinusitis.

Service treatment reports reflect that the Veteran was 
treated for sinus congestion for two to three days related to 
broncho-pneumonia in May 1980, sinus drainage causing 
coughing spells in August 1981, sinus blockage related to a 
upper respiratory infection in August 1981, complaints of 
sinus ache related to a viral syndrome in October 1983, a 
history of sinusitis in July 1985, chronic sinusitis in 
September 1985 and sinus drainage for three weeks in December 
1985.  No findings of sinusitis were reported in the 
separation examination.

Private medical records from September 1988 to August 2008 
reflect that the Veteran was diagnosed and treated for 
chronic, acute and recurrent sinusitis, beginning in January 
1992.  A December 1995 private report notes that the Veteran 
reported a history of chronic sinusitis since 1978.  The 
Veteran underwent surgery on his sinuses in August 2000.

In a January 2007 VA examination, the examiner notes the 
Veteran's problems included sinusitis which the Veteran 
reported had developed in service in 1968.

In a July 2007 VA examination, the Veteran complained of 
nasal airway restriction since the mid-1990's.  He was 
diagnosed with sinusitis.

In an August 2008 addendum to the July 2007 VA examination, 
the examiner opined that in regard to sinusitis, an entry was 
found in the claims file which dated back to 1981 describing 
a "sinus drainage," and since the Veteran was discharged 
from service in 1987, it seemed as likely as not that 
sinusitis began during military service.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's chronic 
sinusitis constitutes a chronic disease which began in 
service and now continues to be symptomatic.  In this regard, 
the Board finds that objective the medical evidence of record 
demonstrates that the Veteran was treated for chronic 
sinusitis in service, treated on several occasions for sinus 
conditions during his active service, treated continually for 
sinus conditions since January 1992 and his chronic sinusitis 
is related to service by way of a medical nexus opinion 
furnished by the VA examiner in August 2008.  Because there 
is a current medical diagnosis of chronic sinusitis, evidence 
of chronic sinusitis and sinus conditions in service and 
medical evidence of a nexus between the Veteran's current 
chronic sinusitis and his active service, the Board concludes 
that the preponderance of the evidence supports the grant of 
service connection for chronic sinusitis.

2.  Meniere's disease

The Veteran contends that his current Meniere's disease is 
related to his active military service.  In a July 2005 
hearing at the VA Central Office before the undersigned 
Veterans' Law Judge, the Veteran testified that during active 
service  he had ear infections in 1981 or 1982 and dizziness 
which began in 1985.  He reported that he was diagnosed with 
dizziness in 1992 and with Meniere's disease in 1999.  

Service treatment reports reflect in the reports of medical 
history, the Veteran claimed a history of ear trouble 
dizziness upon rapid movement in July 1985 and a history of 
dizziness in July 1984.  He was also treated for a left 
earache in February 1970, an earache in both ears and a 
considerable Eustachian tube blockage in September 1981, an 
earache in October 1983, complaints of left ear problems and 
discomfort in the right ear in December 1985 and a ringing in 
the left ear in July 1986.

Private medical records from September 1988 to August 2008 
reflect that the Veteran was diagnosed and treated for 
Meniere's disease.  In December 1991, the Veteran was treated 
for left ear pressure and dizziness and was diagnosed with a 
viral syndrome.  In April 1992 and June 1992 reports, the 
Veteran complained of vertigo and dizziness and was diagnosed 
with endolymphatic hydrops.  The earliest evidence of record 
of treatment for Meniere's disease was in an April 1997.  A 
September 1998 report noted a history of Meniere's disease 
which was reported to have been diagnosed in 1992.  In a 
separate September 1998 private medical report, the Veteran 
reported having vertigo since 1992 and the examiner noted the 
Veteran's Meniere's disease was diagnosed in 1992.  In 
October 1999, the Veteran also reported a history of 
Meniere's disease being diagnosed in 1994 by a civilian 
physician.  A November 1999 private medical report noted that 
the Veteran's Meniere's disease was symptomatic with fewer 
episodes and diagnosed him with stable Meniere's.  

In a January 2007 VA examination, the Veteran reported his 
symptoms of Meniere's disease began while in service with 
hearing problems, vertigo and nausea which was exacerbated by 
smoking at the time.  He reported that a diagnosis was not 
fully established until he left the service.

In a July 2007 VA examination, the Veteran reported that 
dizziness, associated with sudden head movements, began in 
the mid 1980's and that eating certain foods, smoking and 
being at high elevations provoked dizziness.  He also stated 
that in 1991 he had a severe left ear infection with pain and 
vertigo, diagnosed as viral syndrome.  The Veteran reported 
ringing in the ears occurred 20 times a year on average and 
lasted one hour to three days, with his last episode 
occurring in June 2007.  The examiner concluded that 
Meniere's disease was supported by the history, although the 
electronystagmogram (ENG) was incomplete and audiogram was 
not diagnostic.  

In an August 2008 addendum to the July 2007 VA examination, 
the examiner opined that there have been no findings relevant 
to Meniere's disease prior to 1991 and thus he did not 
believe that a diagnosis of Meniere's disease could be dated 
back to the time of active service or within on year of 
discharge from military service.  

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's Meniere's 
disease constitutes a chronic disease which began in service 
and now continues to be symptomatic.  In this regard, the 
Board notes that while the earliest evidence of record of 
treatment specifically for Meniere's disease was in an April 
1997, the Veteran was treated for continual symptoms of 
Meniere's disease in service and continually following 
service.  Service treatment reports reflect that the Veteran 
was continually treated for earaches and dizziness in service 
and even reported dizziness in two reports of medical 
history.  Following separation from active duty in 1987, the 
Veteran was also treated for left ear pressure and dizziness 
as early as 1991 and was subsequently treated for vertigo, 
endolymphatic hydrops and later, Meniere's disease.  

The Board notes the VA examiner's opinion, which concluded 
that he did not believe that a diagnosis of Meniere's disease 
could be dated back to the time of active service or within 
on year of discharge, was based solely on the fact that there 
were no findings relevant to Meniere's disease prior to 1991.  
The Board however, finds that this conclusion is 
contradictory to the evidence of record which demonstrates 
that in 1991 the Veteran was treated for ear pressure and 
dizziness, referred to by the VA examiner as findings 
relevant to Meniere's disease, and such symptoms were, in 
fact, also treated during the Veteran's active service.  
Moreover, the Board observes that the VA examiner, in the 
July 2007 VA examination, noted that Meniere's disease was 
supported by the history provided by the Veteran.  Finally, 
while post-service medical records reflect that the Veteran 
was first treated for symptoms four years after his discharge 
from active service, the record supports the Veteran's 
consistent lay statements of a continuity of symptoms during 
and following his active duty.  On balance, there is evidence 
of a continuity of symptomatology during the Veteran's active 
service and following service.  Thus, resolving all 
reasonable doubt in favor of the Veteran, service connection 
for Meniere's disease is warranted.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic sinusitis is granted.

Service connection for Meniere's disease is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


